      CASE 0:19-cv-01186-JRT-ECW Document 8 Filed 05/21/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT


                             DISTRICT OF MINNESOTA


 JERALD BOITNOTT,                                    Civil No. 19-1186 (JRT/ECW)

                         Plaintiff,

       v.                                            ORDER FOR DISMISSAL
 DQ TRAINING RESTAURANTS LLC, et                       WITH PREJUDICE
 al.,

                         Defendants.



      Chad Throndset, THRONDSET MICHENFELDER, LLC, One Central
      Avenue West, Suite 203, St. Michael, MN 55376, for plaintiff.

      Chad A Snyder, RUBRIC LEGAL LLC, 233 Park Avenue South, Suite
      205, Minneapolis, MN 55415, for defendants.


      This matter is before the Court upon Plaintiff’s Notice of Voluntary Dismissal

[Docket No. 7], filed May 13, 2019. Accordingly, based on a review of the file, record and

proceedings herein, IT IS HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE, each Party to bear its own costs and fees.




 Dated: May 20, 2019                          s/John R. Tunheim
 at Minneapolis, Minnesota
                                              JOHN R. TUNHEIM
                                              Chief Judge
                                              United States District Court
